

117 SRES 296 IS: Remembering, as the world acknowledges the 100th anniversary of the Chinese Communist Party, the countless lives the Chinese Communist Party has destroyed and the people currently living in fear of its tyrannical ambitions.
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 296IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Daines submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRemembering, as the world acknowledges the 100th anniversary of the Chinese Communist Party, the countless lives the Chinese Communist Party has destroyed and the people currently living in fear of its tyrannical ambitions.Whereas the Chinese Communist Party will observe its centenary on July 1, 2021, with a series of celebrations commemorating its history and accomplishments toward improving the standing of China as a world power;Whereas untold millions of Chinese citizens became casualties of the Chinese Communist Party's quest for power, enduring severe loss and suffering in what amounts to humanity's worst atrocities since World War II;Whereas, during the Yan'an Rectification Movement from 1942 to 1945, more than 10,000 people were killed as the Chinese Community Party attempted to attack and replace intellectuals with people who supported the Communist ideology;Whereas, during the Chinese Land Reform of 1949 to 1953, an estimated 4,700,000 landowners were murdered in order to redistribute land to peasantry;Whereas, during the Campaign to Suppress Counterrevolutionaries from 1950 to 1952, an estimated 712,000 people were executed for their political views and 1,300,000 more were sentenced to labor reform;Whereas, during the Three-anti Campaign in 1951 and the Five-anti Campaign in 1952, Mao Zedong humiliated, terrorized, exiled, imprisoned, and killed thousands of political opponents and capitalists, weakening the economies of the major urban centers of China;Whereas, during the Sufan Movement from 1955 to 1957, the Chinese Communist Party carried out a purge of hidden counterrevolutionaries, arresting an estimated 214,000 people and executing approximately 53,000 people;Whereas, during the Anti-Rightist Campaign from 1957 to 1959, approximately 550,000 people suffered exile, imprisonment, and execution as Mao Zedong conducted a purge of rightists, credited for creating the modern one-party state of China;Whereas, during the Great Chinese Famine from 1959 to 1961, an estimated 30,000,000 people died as a result of the policy of the Chinese Communist Party, which prioritized industrialization over agriculture, remembered today as one of the greatest man-made disasters in human history;Whereas, during the Socialist Education Movement from 1963 to 1965, an estimated 5,000,000 people were persecuted and 77,560 were executed for their political beliefs;Whereas, during the Tiananmen Square Massacre on June 4, 1989, an estimated 10,000 protestors were arrested or killed by the People’s Liberation Army after the Chinese Communist Party declared martial law;Whereas, since the transfer of sovereignty of Hong Kong in 1997, the Chinese Communist Party has increasingly undermined the autonomy and judicial independence of Hong Kong, resulting in a series of deadly protests and demonstrations;Whereas, as of June 2021, an estimated 1,000,000 Uighur Muslims are subject to mass detention and torture, including electric shock, waterboarding, beatings, rape, forced sterilization, forced prostitution, stress positions, forced administration of unknown medication, cold cells, and organ harvesting in re-education camps in the Xinjiang province of China;Whereas, as of June 2021, an estimated 150,000 Tibetan Buddhists live in exile in India and Nepal, 62 years after their leader, the Dalai Lama, sought refuge from a Chinese uprising in Tibet; andWhereas, as of June 2021, the Chinese Communist Party exerts increasing political, military, economic, and social pressure on Taiwan in order to undermine its freedom and independence: Now, therefore, be itThat it is the sense of the Senate that, as the world acknowledges the 100th anniversary of the Chinese Communist Party on July 1, 2021, the Senate solemnly remembers the countless lives the Chinese Communist Party has destroyed and the people currently living in fear of its tyrannical ambitions. 